Citation Nr: 0929421	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  04-40 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a higher initial disability evaluation for 
bilateral sensorineural hearing loss, current rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to March 
1956.  He is the recipient of the Combat Infantryman Badge 
(CIB), among other citations.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board remanded this matter in June 2007 for additional 
evidentiary development.  The appeal has been returned to the 
Board for further appellate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran maintains that he spent an extended period of 
time being treated for his back in Hawaii while in service.  
In addition, the Veteran contends that he previously 
contacted the National Personnel Records Center (NPRC) 
regarding his service treatment records and was informed that 
at least some of them were destroyed in the 1972 fire.  The 
evidence of record is unclear as to whether the RO has 
recently requested all of the Veteran's service treatment 
records from the National Personnel Records Center (NPRC), 
attempted to develop any alleged records from Hawaii or 
provided a formal finding regarding the possible 
unavailability of his records.  In addition, the claims file 
does not indicate that the Veteran was ever provided 
sufficient notice that he could submit alternative records in 
the event these records are unavailable.  

The Board notes that in cases where the Veteran's service 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case, including the obligation to 
search alternate sources.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991). 

It does not appear that the RO has made a thorough attempt to 
locate the appellant's records through alternative sources or 
other appropriate Federal records repositories.  It is 
incumbent upon VA to afford the appellant's claim this 
consideration if there is an unavailability of his service 
records.  See Marciniak v. Brown, 10 Vet. App. 198 (1997), 
O'Hare (1991).  In this regard, the RO should attempt to 
reconstruct the service treatment records through alternative 
means, if necessary.  This includes attempts to obtain any 
information from all available sources and records 
repositories.  The RO should contact the National Personnel 
Records Center and any other appropriate location.

Daye v. Nicholson, 20 Vet. App. 512, 516 (2006) and Dixon v. 
Derwinski, 3 Vet. App. 261 (1992), lay out the requirement 
that VA advise claimants of alternate sources of evidence 
which may be utilized in cases where service records are 
missing.  A partial list of documents that may be substituted 
for service treatment records in this case includes: 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals, clinics, and private 
physicians where a Veteran may have sought treatment, 
especially soon after service discharge, letters written 
during service, photographs taken during service, pharmacy 
prescription records, and insurance examinations.  See VA 
Adjudication Procedure Manual, Manual M21-1MR, Part III, 
Subpart iii, 2.E.26 and 2.E.27 (December 13, 2005).

The Court of Appeals for Veterans Claims has long held that 
the duty to assist includes requesting information and 
records from the Social Security Administration which were 
relied upon in any disability determination.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); see also 38 
U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  

The Board notes that the Veteran has indicated a number of 
times throughout the appeal period that he is receiving 
Social Security Administration (SSA) disability compensation.  
For example, he reported in May 2005 that he had been 
receiving SSA benefits for his "nervous condition" since 
1975.  He also reported at the VA examination in November 
2008 that he had been receiving disability benefits from SSA 
since 1974 due to a psychiatric condition.  There is no 
indication in the claims file that the records associated 
with the SSA were requested or any effort was made to obtain 
them.  These records may bear directly upon the issues 
currently before the Board and must be obtained.

The RO should therefore contact the Social Security 
Administration and take all necessary attempts to obtain all 
records related to the Veteran's application for Social 
Security Administration disability benefits or any award of 
benefits related thereto.  38 C.F.R. § 3.159; see also 38 
C.F.R. § 3.159(c)(2) (when attempting to obtain records in 
the custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).

The Board finds that the claims file contains conflicting 
evidence regarding whether the Veteran's low back disorder is 
related to his military service.  The Veteran contends that 
he suffered a back injury during combat.  In a May 2004 
statement (based on translation of a statement written in 
Spanish), the Veteran reported that he fell down a slope 
suffering "blows" to his back while retreating from enemy 
forces in May or June of 1951 serving in Korea on rough 
terrain.  The Veteran's service treatment records do not 
document treatment for low back problems that resulted in a 
diagnosis of abnormality specific to the lumbar spine.  
However, in November 1955, the Veteran was seen for 
complaints of headaches, fever, and back pain.  Clinical 
findings then included mild fever, slight rhinorrhea, 
tenderness of back muscles, and stiff neck.  The Veteran has 
also expressed his belief, in a March 2005 VA Form 9, that 
his service treatment records may be incomplete -- he said 
that he was advised by the National Personnel Records Center 
that the records of treatment for back pain at "Hawaii 
Hospital (Army)" were destroyed in a fire.

A September 2005 letter from Dr. D states that the Veteran's 
back "condition" -- which the doctor said included 
degenerative changes in the lumbar spine, obliteration of 
disc space at L3-L4, with severe narrowing of the foramina, 
and narrowing of most of the foramina throughout the lumbar 
spine, and several bulging discs - "could be related to an 
old trauma suffered [in] his youth worsened by [his] age and 
time.  There is a clear relation between discogenic illness 
and trauma and he refers symptoms on his back since the 
accident . . . ."  

Because the Veteran had combat service, consistent with 38 
U.S.C.A. § 1154(b), VA must resolve favorably every 
reasonable doubt with respect to the occurrence of such 
incident if the report thereof is consistent with the 
circumstances, conditions, or hardships of service, even if 
the incident is not documented in official military records.  
Therefore, in conjunction with the Veteran's contentions and 
claims of a continuity of symptomatology since the alleged 
incident in Korea in 1951, the Board remanded this case in 
June 2007 to obtain a nexus opinion regarding the Veteran's 
back disorder and whether it was related to service.  
Unfortunately, the November 2008 VA examiner indicated that 
she could not resolve the issue without resort to mere 
speculation. 

The Board finds that a review of the Veteran's claims file, 
medical records and contentions by an orthopedic specialist 
for purposes of a medical opinion would be helpful in 
deciding the Veteran's claim.  

The Board also notes that, following notice issued on March 
11, 2009 by the AMC that service connection had been granted 
and a 10 percent disability evaluation assigned for bilateral 
sensorineural hearing loss, the AMC received from the Veteran 
on April 16, 2009 a notice of disagreement with the 10 
percent disability evaluation assigned.  The AMC forwarded 
this document to the Board, where it was received on April 
24, 2009.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) held that when an appellant files a timely NOD and 
there is no statement of the case (SOC) issued, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Please contact the National Personnel 
Records Center (NPRC) and any other 
appropriate location, to request the 
Veteran's complete service treatment 
records for all periods of active service.

2.  The RO should make a formal finding of 
the unavailability of any service 
treatment records, if necessary, and 
notify him that he may submit alternative 
records to substantiate his claim, in 
accordance with Dixon and Daye and 
appropriate administrative provisions.

3.  The RO should request, directly from 
the SSA, complete copies of any disability 
determination(s) it has made concerning 
the Veteran, as well as copies of the 
medical records that served as the basis 
for any such decision(s).  All attempts to 
fulfill this development must be 
documented in the claims file.  

4.  When the above actions have been 
accomplished, forward the Veteran's claims 
files, including a copy of this REMAND, to 
a VA specialist in the field of 
orthopedics.  The specialist should review 
the Veteran's medical evidence and entire 
claims file regarding the origins of the 
Veteran's low back disorder, with 
particular attention paid to the available 
service treatment records, post-service 
treatment records, a January 1968 Board 
decision, the September 2005 statement 
from Dr. D., the Board's June 2007 Remand, 
the November 2008 VA examination report 
and the Veteran's credible statements 
regarding his fall in Korea.  The 
physician should then provide an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's low back 
disorder was caused by, incurred in or 
otherwise related to the Veteran's 
military service, to include as due to a 
reported fall in Korea in 1951.  The bases 
for all opinions expressed should be 
provided, and the report should include a 
discussion of the Veteran's medical 
history and statements, clinical findings 
and diagnoses, and other medical opinions 
of record.  

5.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the RO 
should again readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

6.  Issue a statement of the case 
concerning the April 2009 notice of 
disagreement with the initial disability 
evaluation assigned in the January 2009 
rating decision that granted service 
connection for bilateral sensorineural 
hearing loss.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

